DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French publication 2124714.
	The French publication discloses the invention as is claimed.  The French publication discloses a wiper device (fig. 1) comprising an oscillating wiper arm (11) having one end thereof (right end fig. 1) pivotally connectable to wiper blade via blade holder (10) and an opposite end thereof (left end fig. 1) connected to a mounting head (12) that is mountable to a drive shaft (22) for transferring movement to the wiper arm.  The wiper arm is pivotally connected to the mounting head along a transverse pivot axis (defined by pin 16, fig. 2) between a wiping position (solid lines fig. 1), wherein the arm extends substantially parallel to a windscreen to be wiped, and an elevated position (dot-dashed lines fig. 1), where said arm extends away from the windscreen to be wiped.  The wiper arm comprises in one piece therewith a cap portion (at left end of fig. 1 and generally 


    PNG
    media_image1.png
    608
    707
    media_image1.png
    Greyscale

	With respect to claim 2, the arm of the French publication appears detachable from the mounting head, as nothing would prohibit such.  As the arm can be assembled to the head, it appears it can be removed therefrom.

	With respect to claim 5, the cap portion is deemed to comprise the transverse pivot pin (16) as claimed.  Such pin is pivotally connected to the mounting head.
	With respect to claim 6, is appears the head is entirely disposed in the cap portion as claimed (note fig. 3).	
	With respect to claims 7 and 8, the entire arm appears U-shaped in cross-section.  Note figure 2.
	With respect to claims 10 and 11, note that the spring (14) engages with the mounting head in the elevated position to limit pivotal movement of the arm on the mounting head.

Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metz (US patent 6,249,929).
	The publication to Metz discloses the invention as is claimed.  Metz discloses a wiper device (fig. 1) comprising an oscillating (col.2, lines 7+) wiper arm (12) having one end thereof (right end fig. 1) pivotally connectable to wiper blade (14) and an opposite end thereof (left end fig. 1) connected to a mounting head (24) that is mountable to a drive shaft (16) for transferring movement to the wiper arm.  The wiper arm is pivotally connected to the mounting head along a transverse pivot axis (defined by pin 36, fig. 2) between a wiping position (fig. 2), wherein the arm extends substantially parallel to a windscreen (22) to be wiped, and an elevated position (fig. 3), where said arm extends away from the windscreen (22) to be wiped.  The wiper arm comprises in one piece therewith a cap portion (left upper end portion of fig. 1 and generally enlarged upper side portion 

    PNG
    media_image2.png
    409
    1006
    media_image2.png
    Greyscale

	With respect to claim 2, the arm of Metz appears detachable from the mounting head, as nothing would prohibit such.  As the arm can be assembled to the head, it appears it can be removed therefrom.


	With respect to claim 4, the pin (36) extending from the mounting head is deemed to define bushes as claimed wherein both ends thereof are pivotally connected to protrusions (generally 44, 32) of the sidewalls of the cap portion.
	With respect to claim 6, is appears the head is entirely disposed in the cap portion as claimed (note collectively what figures 1, 2 and 4).	
	With respect to claims 7 and 8, the entire arm appears U-shaped in cross-section.
	With respect to claim 11, note stop surface (44) on the arm.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Metz (US patent 6,249,929) in view of Cerdan (French publication 2899857).
	The publication to Metz discloses all of the above recited subject matter with the exception of the wiper arm comprising in one piece therewith an elastic finger for engaging a tooth on the mounting head to retain the wiper arm in the wiping position.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm of Metz with an elastic finger thereon for engaging a tooth on the mounting head, as clearly suggested by Cerdan, to help avoid inadvertent or unwanted lifting of the wiper arm from the wiping position.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over French publication 2124714 in view of Cerdan (French publication 2899857).
	The French publication discloses all of the above recited subject matter with the exception of the wiper arm comprising in one piece therewith an elastic finger for engaging a tooth on the mounting head to retain the wiper arm in the wiping position.
	The publication to Cerdan discloses wiper arm (12, fig. 4) pivotally mounted to mounting head (1) at one end and supporting a wiper blade (not shown but disclosed) at an opposite end.  The wiper arm includes in one piece therewith an elastic finger (27) for engaging a tooth (21) on the mounting head to retain the wiper arm in a wiping position under driving condition.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm of the French publication with an elastic finger thereon for engaging a tooth on the mounting head, as clearly suggested by Cerdan, to help avoid inadvertent or unwanted lifting of the wiper arm from the wiping position.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Metz (US patent 6,249,929) in view of Merkel et al (US patent 5,970,569).
	The publication to Metz discloses all of the above recited subject matter with the exception of the wiper blade being of a flat blade including grooves with a longitudinal strip therein and the channel portion being pivotally connected to the wiper blade with a connection device.
	The publication to Merkel discloses pivotal connection of a flat blade wiper blade (10, fig. 1) to a wiper arm (18) via a connecting device (66) interpositioned.  The wiper blade includes grooves (24, 26) in which longitudinal strips (28, 30) of an elastic carrier element are disposed.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a flat blade wiper blade for the wiper blade of Metz, as clearly suggested by Merkel, to provide a low profile wiper blade thus improving aerodynamics of the blade as well as reduced moving parts.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over French publication 2124714 in view of Merkel et al (US patent 5,970,569).
	The French publication discloses all of the above recited subject matter with the exception of the wiper blade being of a flat blade including grooves with a longitudinal strip therein and the channel portion being pivotally connected to the wiper blade with a connection device.
	The publication to Merkel discloses pivotal connection of a flat blade wiper blade (10, fig. 1) to a wiper arm (18) via a connecting device (66) interpositioned.  The wiper blade includes grooves (24, 26) in which longitudinal strips (28, 30) of an elastic carrier element are disposed.


.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Metz (US patent 6,249,929) in view of Zimmer (US patent 6,625,841).
	The publication to Metz discloses all of the above recited subject matter with the exception of the wiper arm being made of metallic material.
	The publication to Zimmer discloses a wiper arm (12, fig. 1) for supporting a wiper blade (11, fig. 3).  Zimmer discloses that the wiper arm can be made of metal (col. 1, lines 64+).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the wiper arm of Metz of metal material, as clearly suggested by Zimmer, to provide a durable and high strength wiper arm.  Further, it is well established in the automotive arts to make components of metal to employ a readily available material that provides high strength and is durable.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the wiper arm component of Metz of a well-established and readily available material such as metal, as a mere choice of material, to provide a high strength component that is durable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over French publication 2124714 in view of Zimmer (US patent 6,625,841).
	The French publication discloses all of the above recited subject matter with the exception of the wiper arm being made of metallic material.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the wiper arm of the French publication of metal material, as clearly suggested by Zimmer, to provide a durable and high strength wiper arm.  Further, it is well established in the automotive arts to make components of metal to employ a readily available material that provides high strength and is durable.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the wiper arm component of the French publication of a well-established and readily available material such as metal, as a mere choice of material, to provide a high strength component that is durable.

Response to Arguments

Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. 
Initially, the previous office action of 26 October 2020 inadvertently listed claim 12 as rejected under 35 USC 103 as being unpatentable over French publication 2124714 in the first sentence thereof.  Reference to the publication of Cerdan was inadvertently omitted.  However, the body of the rejection clearly set forth that the rejection of claim 12 was French publication 2124714 in view of Cerdan.  Cerdan was also listed in the 103 rejection of claim 12 by Metz in view of Cerdan.  As such, it appears clear claim 12 was rejected under 103 by the French publication 2124714 in view of Cerdan.


	Applicant’s discussion of the rejection of claims by the French publication are noted but not persuasive.  Applicant argues that the French publication does not disclose or suggest that the center of the pivot axis between the opposite ends if offset from a channel axis.  Such is not persuasive.  As set forth above, a channel axis for the channel portion can be selected that is offset from a center of the pivot axis as claimed.  Applicant has not particularly set forth a channel axis in a manner distinguishing from what is suggested above.
	Applicant’s discussion of the 103 rejections are noted, but do not appear to add anything more than has already been addressed above





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
22 April 2021